Citation Nr: 0200850
Decision Date: 01/24/02	Archive Date: 03/15/02

DOCKET NO. 96-13 941               DATE JAN 24, 2002

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in No. Little Rock, Arkansas

THE ISSUE

Entitlement to an increased evaluation for the postoperative
residuals of a septorhinoplasty, current rated 10 percent
disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to May 1970. He
served one year in Vietnam and along with several service medals
was also awarded the Purple Heart Medal and the Army Commendation
Medal with "V" device for heroism in combat.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from rating actions which denied entitlement to a rating in
excess of 10 percent for postoperative residuals of
septorhinoplasty.

In July 1997, a Travel Board hearing was held at the RO, before
Michael Lyon, the Board Member signing this document. The Board
Member had been designated by the Chairman to conduct the hearing
pursuant to 38 U.S.C.A. 7102 (West 1991 & Supp. 2001). A transcript
of the hearing testimony has been associated with the claims file.

The Board remanded the case in March 1999 for further development,
and the case was returned to the Board in December 2001. In part,
it was to be considered whether rhinitis and a sleep disorder were
part of the service connected residuals. It was determined that
they were not by rating action of September 1999. The claims file
does not reflect that disagreement with this determination was
recorded. As such, the decision is limited to the issue set forth
on the title page.

FINDINGS OF FACT

The veteran's postoperative residuals of septorhinoplasty are
productive of no more than marked airway obstruction, including
apparent collapse at the base of the nasal valve on the left and
complaints of difficulty breathing; nasal passageways are open to
almost a maximum.

2 -

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for service-
connected postoperative residuals of septorhinoplasty have not been
met. 38 U.S.C.A. 1155 (West 1991); Veterans Claims Assistance Act
of 2000, Pub. Law, No. 106-475 4, 114 Stat. 2096-2099 (2000)
(codified as amended at 38 U.S.C.A. 5100 et. seq. (West Supp.
2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at
38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R.
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.97, Code 6502 (1996) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 2000, the
President signed into law H.R. 4864, the "Veterans Claims
Assistance Act of 2000." Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A.
5100 et. seq. (West Supp. 2001)). There have also been final
regulations promulgated to implement the new law. See 66 Fed. Reg.
45,620- 32 (August 29, 2001) (to be codified at 38 C.F.R. 3.102,
3.156(a), 3.159, and 3.326). It appears that all appropriate notice
has been provided, and it does not appear that additional
examination is indicated. There have been statements and
supplemental statements of the case, rating actions, and other
communications. Examinations have been conducted and as to the
issues herein considered, there is no evidence that needs to be
obtained. The case was remanded once, and additional medical
information was received. In addition, the appellant was offered
the opportunity to submit additional evidence to support his claim.
No change in the outcome would be possible with additional
development, notice, or examination. As such, the Board will
proceed to the merits of the case.

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. Generally, the degrees of disability specified are
considered adequate to compensate for considerable loss of working
time from exacerbations or illnesses proportionate to the severity
of the

- 3 -

several grades of disability. 38 C.F.R. 4.1 (2001). Separate
diagnostic codes identify the various disabilities. 38 U.S.C.A.
1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001). However,
the Board will consider only those factors contained wholly in the
rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994).
Where there is a question as to which of two evaluations shall be
applied, the higher evaluations will be assigned if the disability
more closely approximates the criteria required for that rating.
Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7 (2001).
When, after careful consideration of all procurable and assembled
data, a reasonable doubt arises regarding the degree of disability,
such doubt will be resolved in favor of the veteran. 38 C.F.R. 4.3
(2001).

Under Diagnostic Code 6502, effective prior to October 7, 1996,
traumatic nasal septum deflection with only slight symptoms
warranted a noncompensable evaluation. A 10 percent evaluation
required that the deflection result in marked breathing space
interference.

The VA subsequently amended its regulations for rating respiratory
system disabilities, including traumatic nasal septum deviation,
effective October 7, 1996. 38 C.F.R. 4.96-4.97 (2001). Under the
amended Diagnostic Code 6502, a 10 percent evaluation (the maximum
evaluation assignable under that code) may be assigned for
traumatic nasal septum deviation with 50-percent obstruction of the
nasal passage on both sides or complete obstruction on one side.

Historically, service connection for a deviated nasal septum was
grated in an October 1970 RO decision with a 10 percent evaluation.
This rating has remained in effect since that time.

A review of his service medical records reflects that on pre-
enlistment examination in April 1967, the veteran was found to have
a partial block of the left nasal canal. In December 1968, the
veteran was hospitalized following injuries sustained when his
truck struck a land mine. The diagnoses included a fractured nose.
On separation examination in May 1970, nasal septum deviation was
noted.

4 -

A December 1994 VA medical record shows that the veteran was seen
with complaints of sinus problems from the left nostril. The
diagnostic impression was nasal septal deviation. Radiology reports
confirmed deviation of the nasal septum to the left with partial
occlusion of the nasal air passages, bilaterally. The paranasal
sinuses were clear.

On VA examination in February 1995, the veteran related his history
of facial injuries resulting from a mine explosion in Vietnam. He
complained of recurrent headaches, nasal congestion, trouble
breathing through the nose, frequent upper respiratory infections,
sneezing, purulent drainage, pain over the sinuses and chronic
fatigue. On objective examination, it was noted that his nose was
enlarged and bulbous. Mucosal redness, excoriation, edema and
drainage were shown. The septum was deviated to the left and the
left air passage was occluded. The nasal bone was stable and non-
tender. The diagnoses were status post facial injuries with
deviated nasal septum and chronic sinusitis.

A VA hospital record dated in May 1995 reflects that the veteran
underwent an open septorhinoplasty with placement of anterior
septal reinforcement batton. The postoperative diagnosis was
severely deviated nasal septum with external nasal deformity.

On VA examination in November 1995, it was noted that the veteran
was status post reconstructive surgery to repair his deviated nasal
septum. The veteran complained that his nose was constantly stopped
up and had difficulty breathing. He related that he had frontal
headaches with throbbing pain 2 to 3 times per week. He had no
drainage. Objection examination revealed that the septum appeared
to be deviated to the left in its proximal part and the tip end of
the nose appeared to be deviated to the right. The opening to the
left naris was much larger than the opening to the right naris but
the passageway on the left was much smaller than the passageway on
the right. No nasal polyps were shown. The nasal mucosa was red,
edematous, hyperemic, boggy, and exhibited purulent drainage. The
nose bone was tender to deep palpation and attempts to move it,
though not unstable. The

- 5 -

diagnoses were status post reconstructive surgery for deviated
nasal septum and chronic nasal allergies.

On VA examination in April 1996, the veteran reported that
recurrent trouble with bilateral nasal obstruction when laying down
at night. Physical examination of the nose reflected an external
rhinoplasty scar and a severely deviated nasal septum to the left.
The diagnostic impressions included a deviated nasal septum
probably related to his history of traumatic injury to the nose
during service.

A November 1996 VA medical record notes the veteran's history of
open septorhinoplasty with poor result and persistent left
obstruction. On physical examination of the nose, a bulbous tip
with left caudal deflection was noted. VA hospital records dated in
November 1996 show that the veteran underwent a revision
septoplasty.

During the July 1997 Travel Board hearing, the veteran testified
that he had increasing difficulty breathing through his nose. He
related that he had improvement on the left side since surgery but
had a complete blockage on the right side of his nose. He said that
his breathing problems also resulted in sleep difficulties. The
veteran indicated that he used over-the-counter medications to
treat his nasal disorder.

On VA examination in September 1997, the veteran said that he had
not been treated or evaluated for sleep apnea, although his wife
told him that he snored and awakened from sleep shaking and
flailing about. He reported that he had trouble breathing,
particularly on the right side of his nose. The veteran noted a
good deal of purulent discharge and crusting. He related that he
had shortness of breath both at rest and on exertion. The veteran
reported occasional headaches and frequent epistaxis. On physical
examination, his throat was clear but red and injected. The nasal
passageways appeared to be open to almost a maximum but the nasal
mucosa was extremely red and injected. Some crusting and discharge
was also noted. The diagnoses were status post facial injury in
Vietnam, status post surgery for correction and re-correction of a
deviated nasal septum and chronic sinusitis.

- 6 -

On VA neurological examination in May 1999, the veteran related a
history of persistent trouble breathing through his nose and sleep
disturbance. He said that he was frequently awakened in the middle
of the night. The examiner noted that the veteran had symptoms very
suggestive of obstructive sleep apnea. The examiner opined that it
was unlikely that such symptoms were related to the veteran's nasal
disease since sleep apnea is due to obstruction caused by collapse
of the airway in the oropharynx, not the nasal area.

On VA nasal examination in May 1999, the veteran related that he
was now having problems breathing out of his left nare. He reported
no history of chronic sinus symptoms; however, he did report
allergic rhinitis symptoms. It was noted that he was not currently
receiving any sinus or nasal medications. On physical examination,
the veteran's septum was straight with no evidence of perforations.
The base of the nasal valve appeared to be collapsed on the left.
The veteran's breathing was much easier with a nasal speculum in
the left nare. He had some minimal congestion and post-nasal drip.
The diagnostic assessment was nasal valve collapse.

In a September 1999 VA statement from the chief of the
otolaryngology section, it was noted that upon review of the
veteran's entire record, the veteran's allergic rhinitis symptoms
were unrelated to any nasal injury or pre-existing nasal deformity.
The doctor @er stated that nasal symptoms of airway obstruction
were related to nasal deformity which existed prior to the
veteran's service enlistment and was accentuated by his injury in
Vietnam.

The Board notes that the veteran contends that his nasal disability
is of such severity as to warrant a rating in excess of 10 percent.
However, it should be pointed out that the only nasal disability
for which service connection is in effect involves postoperative
septorhinoplasty residuals due in part to the injury during
service. Although he may have other nasal conditions, such as
sinusitis, allergic rhinitis, and obstructive sleep apnea which may
result in breathing space interference, symptoms attributable to
nonservice-connected conditions may not be considered in rating the

- 7 -

service-connected disability. In this regard, it is noted that in
a September 1999 RO decision, claims for service connection for
allergic rhinitis and obstructive sleep apnea as secondary to the
service-connected postoperative septorhinoplasty residuals were
denied.

Based upon the medical evidence of record, including recent VA
examination findings, the Board finds that the veteran's nasal
disorder is correctly assigned a 10 percent rating under either the
former or the revised criteria. Although the percentage of
obstruction was not specifically shown, the Board finds it
sufficient that the base of the left nasal appeared to be collapsed
although the nasal passageways were shown to be open almost to a
maximum. It is also noted that after corrective surgeries his
septum is now straight. Consideration of such evidence shows no
more than either marked interference with breathing space or 50
percent obstruction of the nasal passage on both sides or complete
obstruction on one side.

As the veteran currently receives the highest evaluation under
Diagnostic Code 6502, the Board must consider the application of
alternative Diagnostic Codes. However, the veteran's service-
connected nasal disorder does not include sinusitis, laryngitis,
aphonia, rhinitis, or other disorders of the larynx or pharynx. See
Diagnostic Codes 6504-6524 (2001). Accordingly, the Board can
identify no basis under which to grant an increased evaluation and
the benefit sought on appeal must be denied.

An extraschedular evaluation is not warranted, since the evidence
does not show that the service-connected status post septal
reconstruction for traumatic septal deviation presents such an
unusual or exceptional disability picture as to render the
application of the regular schedular standards impractical, for the
aforestated reasons. 38 C.F.R. 3.321(b)(1). The benefit-of-the-
doubt doctrine is inapplicable, since the preponderance of the
evidence is against allowance of this disability rating issue on
appeal. 38 C.F.R.3.102.

- 8 -

ORDER

A rating in excess of 10 percent for postoperative residuals of
septorhinoplasty is denied.

MICHAEL D. LYON 
Member, Board of Veterans' Appeals

9 -




